172 U.S. 636 (1899)
McQUADE
v.
TRENTON.
No. 125.
Supreme Court of United States.
Argued January 12, 1899.
Decided January 30, 1899.
ERROR TO THE COURT OF ERRORS AND APPEALS OF THE STATE OF NEW JERSEY.
*638 Mr. David McClure for plaintiff in error.
No appearance for defendant in error.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
The principal contention of the plaintiff in error (the defendant below) is that, as he had never been compensated in *639 damages for the injury to his property by altering the grade of the street in front of his lot, he had a right to abate the nuisance caused by the proposed changes, and that in the refusal of the state court to recognize this principle he had been deprived of his property without due process of law within the meaning of the Fourteenth Amendment to the Federal Constitution. But no such question was raised in the pleadings, unless the allegation of the answer that the plaintiffs had no right to make the alterations in question without first compensating defendant for his damages, be treated as equivalent to an allegation that his property had been taken without due process of law. The right of the defendant to damages was, however, assumed in the opinion of the Vice Chancellor, who disposed of the answer by saying that the defendant had mistaken his remedy, and must resort to another proceeding against the city for his damages. This was beyond all doubt a ruling broad enough to support the decree regardless of any Federal question that possibly might have been raised from the allegation of the answer. In his petition for an appeal defendant repeated his allegation that his property had been damaged without compensation, and averred generally that the decree was contrary to the Constitution of the United States, but made no specific allegation of any conflict therewith. As the Court of Errors and Appeals delivered no opinion, it is impossible to state definitely upon what ground the decree of the Vice Chancellor was affirmed. The presumption is that it was satisfied with the opinion of the court below, and affirmed the decree for reasons stated in the opinion of the Vice Chancellor; but however this may be, it is quite evident that a Federal question was not necessarily involved in the case, and hence that this court has no jurisdiction. Kaukauna Water Power Co. v. Green Bay &c. Canal Co., 142 U.S. 254; Chicago Life Ins. Co. v. Needles, 113 U.S. 574; Eureka Lake &c. Canal Co. v. Yuba County, 116 U.S. 410.
We have repeatedly held that even the decision by the state court of a Federal question will not sustain the jurisdiction of this court, if another question not Federal were also raised and decided against the plaintiff in error, and the decision thereof *640 be sufficient, notwithstanding the Federal question, to sustain the judgment. Much more is this the case where no Federal question is shown to have been decided, and the case might have been, and probably was, disposed of upon non-Federal grounds. Harrison v. Morton, 171 U.S. 38; Bacon v. Texas, 163 U.S. 207, and cases cited.
The writ of error in this case must therefore be
Dismissed.